Title: John Adams to Abigail Adams, 28 March 1777
From: Adams, John
To: Adams, Abigail


     
      Philadelphia March 28. 1777
     
     “A Plott! a Plott! an horrid Plott, Mr. A.” says my Barber, this Morning.—“It must be a Plott 1. because there is British Gold in it. 2. because there is a Woman in it. 3. because there is a Jew in it. 4. because I dont know what to make of it.”
     The Barber means, that a Villain was taken up, and examined Yesterday, who appears by his own Confession to have been employd by Lord Howe and Jo. Galloway to procure Pilots to conduct the Fleet up Delaware River and through the Chevaux de Frizes. His Confidant was a Woman, who is said to be kept by a Jew. The Fellow and the Woman will suffer for their Wickedness.
    